DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2020 with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that applicant’s argument of claim 1 rely on language solely recited in preamble recitations in claims 1 and 3-10. When reading the preamble in the context of the entire claim, the recitation of an optical phased array is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 10-11, 13, and 20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Bernasconi et. al. (US 2011/0052114).

Regarding claim 1 Bernasconi teaches (figs. 1a -3) an optical phase array comprising:
a plurality of optical signal emitting elements (120; para. 0022); 
and a plurality of lenses each associated with a different one of the plurality of optical signal emitting elements and positioned to form an image thereof (para. 0024), 
where at least a first one of the plurality of optical signal emitting elements is a grating coupler (para. 0022).

Regarding claim 3 Bernasconi teaches (figs. 1a -3) an optical phase array comprising:
a plurality of optical signal emitting elements (120; para. 0022); 

where at least a first one of the plurality of optical signal emitting elements is an edge coupler (para. 0050).

Regarding claim 10 Bernasconi teaches (figs. 1a -3) an optical phase array, where each of the plurality of optical signal emitting elements receives an optical signal generated by a same source (115; para. 0019).

Regarding claim 11 Bernasconi teaches (figs. 1a -3) a method of generating a far-field radiation pattern, the method comprising:
generating a plurality of optical signals each from a different one of a plurality of optical signal emitting elements (120; para. 0022); 
and directing the plurality of optical signals toward a plurality of lenses (155) each associated with a different one of the plurality of optical signal emitting elements and positioned to form an image of the associated optical signal emitting element (para. 0024), 
where at least a first one of the plurality of optical signal emitting elements is a grating coupler (para. 0022).

Regarding claim 13 Bernasconi teaches (figs. 1a -3) a method of generating a far-field radiation pattern, the method comprising:

and directing the plurality of optical signals toward a plurality of lenses each associated with a different one of the plurality of optical signal emitting elements and positioned to form an image of the associated optical signal emitting element (para. 0024),
where at least a first one of the plurality of optical signal emitting elements is an edge coupler (para. 0050).

Regarding claim 20 Bernasconi teaches (figs. 1a -3) an optical phase array further comprising supplying an optical signal to each of the plurality of optical signal emitting from a same optical signal source (115; para. 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernasconi et. al. (US 2011/0052114).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the photonic device as taught by Bernasconi with a microlens layer out of the known photonic material of Silicon since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7 Bernasconi teaches (figs. 1a -3) an optical phase array except where said plurality of optical signal emitting elements are formed in a silicon dioxide layer formed above a semiconductor substrate and said plurality of lenses are formed from Silicon silicon disposed above the silicon dioxide layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the photonic device as taught by Bernasconi with a microlens layer and emitting elements out of the known photonic materials of Silicon and Silicon Dioxide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 14 Bernasconi teaches (figs. 1a -3) a method, except where each of at least a subset of the plurality of lenses is formed from silicon.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
 
Regarding claim 17 Bernasconi teaches (figs. 1a -3) a method, except where plurality of optical signal emitting elements are formed in a silicon dioxide layer formed above a semiconductor substrate and said plurality of lenses are formed from silicon disposed above the silicon dioxide layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the photonic device as taught by Bernasconi with a microlens layer and emitting elements out of the known photonic materials of Silicon and Silicon Dioxide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Allowable Subject Matter
Claims 5-6, 8-9, 15-16, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872